DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on August 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,061,213 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 21, the prior art does not teach or fairly suggest the use of an optical system, comprising a first light folding element, a second light folding element, and a lens system located between the first light folding element and the second light folding element, wherein F-number of the lens system is less than or equal to 2.4, wherein the lens system includes a lens stack comprising a set of four lens elements with refractive power, in order from an object side of the lens system to an image side of the lens system a first lens element with positive refractive power for converging light, a second lens element with positive refractive power for converging light, a third lens element with negative refractive power and an aspheric shape to correct chromatic aberration and field curvature, and a fourth lens element with a meniscus shape to correct field curvature, or a set of five lens elements with refractive power, in order from the object side of the lens system to the image side of the lens system a first lens element with positive refractive power for converging light, a second lens element with positive refractive power for converging light, a third lens element with negative refractive power and an aspheric shape to correct chromatic aberration and field curvature, a fourth lens element with an aspheric shape configured as an air-space doublet with the third lens element to correct chromatic aberration and field curvature, and a fifth lens element with a meniscus shape to correct field curvature, and wherein the lens system is movable on two or more axes independently of the first and second light folding elements, in conjunction with the other limitations of the claims.
As for claim 27, the prior art does not teach or fairly suggest the use of a camera, comprising a photosensor configured to capture light projected onto a surface of the photosensor, a first light folding element that redirects light received from an object field from a first axis to a second axis, a lens system that includes a lens stack that refracts the light on the second axis, wherein F-number of the lens system is less than or equal to 2.4, wherein the lens stack comprises a set of four lens elements with refractive power, in order from an object side of the lens system to an image side of the lens system a first lens element with positive refractive power for converging light, a second lens element with positive refractive power for converging light, a third lens element with negative refractive power and an aspheric shape to correct chromatic aberration and field curvature, and a fourth lens element with a meniscus shape to correct field curvature, or a set of five lens elements with refractive power, in order from the object side of the lens system to the image side of the lens system a first lens element with positive refractive power for converging light, a second lens element with positive refractive power for converging light, a third lens element with negative refractive power and an aspheric shape to correct chromatic aberration and field curvature, a fourth lens element with an aspheric shape configured as an air-space doublet with the third lens element to correct chromatic aberration and field curvature, and a fifth lens element with a meniscus shape to correct field curvature, a second light folding element that redirects the light refracted by the lens system from the second axis to a third axis to form an image of the object field at an image plane at or near a surface of the photosensor, and an actuator component configured to move the lens system on two or more axes independently of the first and second light folding elements, in conjunction with the other limitations of the claims.
As for claim 34, the prior art does not teach or fairly suggest the use of a device, comprising one or more processors, one or more cameras, and a memory comprising program instructions executable by at least one of the one or more processors to control operations of the one or more cameras, wherein at least one of the one or more cameras is a camera comprising a first light folding element that redirects light received from an object field from a first axis to a second axis, a lens system that includes a lens stack that refracts the light on the second axis, wherein F-number of the lens system is less than or equal to 2.4, wherein the lens stack comprises a set of four lens elements with refractive power, in order from an object side of the lens system to an image side of the lens system a first lens element with positive refractive power for converging light, a second lens element with positive refractive power for converging light, a third lens element with negative refractive power and an aspheric shape to correct chromatic aberration and field curvature, and a fourth lens element with a meniscus shape to correct field curvature, or a set of five lens elements with refractive power, in order from the object side of the lens system to the image side of the lens system a first lens element with positive refractive power for converging light, a second lens element with positive refractive power for converging light, a third lens element with negative refractive power and an aspheric shape to correct chromatic aberration and field curvature, a fourth lens element with an aspheric shape configured as an air-space doublet with the third lens element to correct chromatic aberration and field curvature, and a fifth lens element with a meniscus shape to correct field curvature, a second light folding element that redirects the light refracted by the lens system from the second axis to a third axis to form an image of the object field at an image plane at or near a surface of the photosensor, and an actuator component configured to move the optical system on two or more axes independently of the first and second light folding elements, in conjunction with the other limitations of the claims.
As for claims 22-26, 28-33, and 35-40, the reasons for allowance of these claims is due at least to their dependency upon allowable claims 21, 27, and 34.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIN YE/Supervisory Patent Examiner, Art Unit 2697